DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-16 are allowed over the prior art of record.
Independent claim 2 is allowed since the claim recites a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a touch screen display, the one or more programs including instructions for: displaying a plurality of interface objects on the touch screen display, including a first interface object at a first location and a second interface object at a second location; while displaying the plurality of interface objects, detecting activation of an edit affordance; in response to activation of the edit affordance, concurrently displaying: a first move affordance corresponding to the first interface object in a first form, and a second move affordance corresponding to the second interface object; detecting contact with the touch screen display on the first move affordance; in 
Claims 3-6 are allowed as being dependent upon aforementioned independent claim 2.
Independent claim 7 is allowed since the claim recites an electronic device, comprising: a touch screen display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying a plurality of interface objects on the touch screen display, including a first interface object at a first location and a second interface object at a second location; while displaying the plurality of interface objects, detecting activation of an edit affordance; in response to activation of the edit affordance, concurrently displaying: a first move affordance corresponding to the first interface object in a first form, and a second move affordance corresponding to the second interface object; detecting contact with the touch screen display on the first move affordance; in response to detecting the contact with the touch screen display, displaying the first interface object in a second form visually distinct from the first form; in response to detecting a drag gesture from the first location to the second location on the touch screen display: displaying the second interface object at the first location; and displaying the first 
Claims 8-11 are allowed as being dependent upon aforementioned independent claim 7.
Independent claim 12 is allowed since the claim recites a method, comprising: at an electronic device with a touch screen display: displaying a plurality of interface objects on the touch screen display, including a first interface object at a first location and a second interface object at a second location; while displaying the plurality of interface objects, detecting activation of an edit affordance; in response to activation of the edit affordance, concurrently displaying: a first move affordance corresponding to the first interface object in a first form, and a second move affordance corresponding to the second interface object; detecting contact with the touch screen display on the first move affordance; in response to detecting the contact with the touch screen display, displaying the first interface object in a second form visually distinct from the first form; in response to detecting a drag gesture from the first location to the second location on the touch screen display: displaying the second interface object at the first location; and displaying the first interface object in the second form at the second location; and in response to detecting a break in the contact with the touch screen display at the second location, displaying the first interface object in the first form.
Claims 13-16 are allowed as being dependent upon aforementioned independent claim 12.
; in response to activation of the edit affordance, concurrently displaying: a first move affordance corresponding to the first interface object in a first form, and a second move affordance corresponding to the second interface object; detecting contact with the touch screen display on the first move affordance; in response to detecting the contact with the touch screen display, displaying the first interface object in a second form visually distinct from the first form; in response to detecting a drag gesture from the first location to the second location on the touch screen display: displaying the second interface object at the first location; and displaying the first interface object in the second form at the second location; and in response to detecting a break in the contact with the touch screen display at the second location, displaying the first interface object in the first form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694